Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 12, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  162397(75)(77)                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  UPPER PENINSULA POWER COMPANY,                                                                         Elizabeth M. Welch,
            Plaintiff/Counterdefendant-                                                                                Justices
            Appellant,
                                                                      SC: 162397
  v                                                                   COA: 349833
                                                                      Baraga CC: 2018-006862-CZ
  VILLAGE OF L’ANSE,
           Defendant/Counterplaintiff-
           Appellee,
  and
  WPPI ENERGY, INC., and UTILITY
  SYSTEMS ENGINEERING, INC.,
             Defendants-Appellees.
  ______________________________________/

         On order of the Chief Justice, the motion of the Michigan Electric and Gas
  Association to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  February 11, 2021, is accepted for filing. On further order of the Chief Justice, the motion
  of plaintiff-appellant to exceed the page limitation for its reply is GRANTED. The reply
  submitted on February 11, 2021, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 12, 2021

                                                                                Clerk